
	

113 S1424 IS: Supreme Court Ethics Act of 2013
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1424
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Murphy (for himself,
			 Mr. Blumenthal, Mr. Durbin, Mr.
			 Harkin, Mr. Whitehouse, and
			 Mr. Coons) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To require the Supreme Court of the United States to
		  promulgate a code of ethics. 
	
	
		1.Short titleThis Act may be cited as the
			 Supreme Court Ethics Act of
			 2013.
		2.Findings;
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)In Caperton v.
			 A.T. Massey Coal Co., 556 U.S. 868 (2009), Justice Kennedy, writing for the
			 Court, stated that [judicial codes of conduct] serve to maintain the
			 integrity of the judiciary and the rule of law.
				(2)The Code of
			 Conduct for United States Judges (referred to in this subsection as the
			 Code) applies to all Federal judges except Justices of the Supreme
			 Court. Justices of the Supreme Court are not formally bound by any code of
			 conduct. Chief Justice John Roberts noted in the 2011 Year-End Report on the
			 Federal Judiciary that while the Judicial Conference, which promulgates the
			 Code, does not have authority to bind the Supreme Court, the Code is
			 nonetheless the starting point and a key source of guidance for the
			 Justices as well as their lower court colleagues.
				(3)Congress has the
			 authority to regulate the administration of the Supreme Court of the United
			 States. For example, Congress sets the number of Justices who sit on the
			 Supreme Court and how many constitute a quorum, the term of the court, meaning
			 the dates the court will be in session, and the salaries of the Justices.
			 Additionally, the Ethics in Government Act of 1978 (5 U.S.C. App.) requires
			 most high-level Federal officials in all 3 branches, including the President,
			 Vice President, cabinet members, Justices of the Supreme Court, and Members of
			 Congress, to file annual financial disclosure statements.
				(b)PurposeThe
			 purpose of this Act is to apply a code of ethics to Justices who sit on the
			 Supreme Court of the United States, being mindful of their preeminence in the
			 Federal judiciary.
			3.Supreme Court code of
			 ethicsThe Supreme Court of
			 the United States shall, not later than 180 days after the date of enactment of
			 this Act, promulgate a code of ethics for the Justices of the Supreme Court
			 that shall include the 5 canons of the Code of Conduct for United States Judges
			 adopted by the Judicial Conference of the United States, with any amendments or
			 modifications thereto that the Supreme Court determines appropriate.
		
